Shannon Liss-Riordan (State Bar No. 310719)
 sliss@llrlaw.com
Lichten & Liss-Riordan, P.C.
729 Boylston Street, Suite 2000
Boston, MA 02116
Telephone:     +1 617 994-5800
Facsimile:     +1 617 994-5801

Attorneys for Plaintiffs
RAEF LAWSON and JOSHUA ALBERT

Michael E. Brewer (State Bar No. 177912)
 michael.brewer@bakermckenzie.com
Billie D. Wenter (State Bar No. 235193)
 billie.wenter@bakermckenzie.com
Baker & McKenzie LLP
Two Embarcadero Center, 11th Floor
San Francisco, CA 94111-3802
Telephone: +1 415 576 3000
Facsimile: +1 415 576 3099

Attorneys for Defendant
DELIV, INC.


                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

RAEF LAWSON and JOSHUA ALBERT,                       Case No. 3:18-cv-3632-VC
individually and on behalf of all others similarly
situated,                                            PLAINTIFFS’ AND DEFENDANT’S 1)
                                                     REQUEST FOR TELEPHONIC
               Plaintiffs,                           CONFERENCE AND 2) [PROPOSED]
                                                     STIPULATED ORDER FOR
       v.                                            DISMISSAL WITH PREJUDICE OF
                                                     PLAINTIFFS’ INDIVIDUAL CLAIMS,
DELIV, INC.,                                         AND DISMISSAL WITHOUT
                                                     PREJUDICE AS TO THE PUTATIVE
               Defendant.                            CLASS CLAIMS AND
                                                     REPRESENTATIVE CLAIM
       The Parties hereto, Plaintiffs, Raef Lawson (“Lawson”) and Joshua Albert (“Albert”)

(collectively, “Plaintiffs”), and Defendant, Deliv, Inc. (“Defendant”), by and through their

respective counsel of record, stipulate as follows:


                                            RECITALS

        1.     WHEREAS, on May 15, 2018, Plaintiff Lawson filed the above-captioned lawsuit

(“the Action”) in the Superior Court of California, County of San Francisco. The Action asserts

putative class employment-related claims and a representative claim for civil penalties under

California’s Private Attorneys General Act (“PAGA”).

        2.     WHEREAS, on June 18, 2018, Defendant removed the Action to the United

States District Court for the Northern District of California (Dkt. 1).

        3.     WHEREAS, on September 19, 2018, Lawson filed a Second Amended Complaint

adding Joshua Albert as a Plaintiff (Dkt. 31). The Second Amended Complaint asserts putative

class claims for (1) failure to reimburse business expenses (Cal. Lab. Code § 2802), (2) willful

misclassification (Cal. Lab. Code § 226.8), (3) failure to pay minimum wage (Cal. Lab. Code §§

1197, 1194), (4) Unfair Business Practices (Cal. Bus. & Prof. Code §17200), (5) failure to pay

overtime (Cal. Lab. Code § 1198, 510, and 554), and (6) unlawful deductions (Cal. Labor Code §

221, 224). The Second Amended Complaint also asserts a representative claim for civil penalties

under the California Private Attorneys General Act of 2004 (Cal. Labor Code §§ 2699), based on

the same alleged Labor Code violations as the putative class claims. The gravamen of this

Action is Plaintiffs’ allegation that Defendant misclassified them as independent contractors

rather than employees.

        4.     WHEREAS, Defendant vigorously denies all of Plaintiffs’ allegations, both on

factual and legal bases.

        5.     WHEREAS, the Parties have engaged in substantial settlement negotiations and

discussions, including at a private mediation in San Francisco on October 23, 2018, before

Mediator Michael Dickstein (a respected mediator who has wide experience with




                                                  2
misclassification Labor Code cases in California), during which they exchanged information for

purposes of analyzing and determining the respective merits of each party’s position regarding

the Action, as well as potential damages. Plaintiffs were also provided with financial

information regarding Defendant’s business, which allowed them to assess Defendant’s ability to

pay a classwide monetary settlement.

         6.     WHEREAS, the Parties engaged in settlement negotiations through their

respective attorneys: Shannon Liss-Riordan of Lichten & Liss-Riordan, P.C., and Michael E.

Brewer and Billie D. Wenter of Baker & McKenzie LLP, all of whom are experienced

employment lawyers and employment law practitioners.

         7.     WHEREAS, on November 14, 2018, after continued settlement negotiations

following mediation, the Parties reached agreement on the terms of settlement to resolve this

Action and dismiss the individual Plaintiffs’ claims with prejudice and the putative class and

representative claims without prejudice.

         8.     WHEREAS, Plaintiffs and Plaintiffs’ counsel concluded that, after taking into

account various matters, including Defendant’s finances (including its ability to pay a classwide

settlement), as well as the ongoing legal disagreements the parties have in this case (including

the question of the applicability and enforceability of Deliv’s arbitration agreement for the

putative class in this case), the settlement is in the best interest of all interested parties.

         9.     WHEREAS, the parties request a telephonic conference with the Court to further

advise the Court of the terms of the parties’ settlement.

         10.    WHEREAS, the settlement agreement between Plaintiffs and Defendant does not

resolve any class claims of putative class members or representative claims of other alleged

aggrieved employees under the PAGA.

         11.    WHEREAS, no class member will be prejudiced if Plaintiffs’ class and

representative claims are dismissed without prejudice. There has been no publicity regarding

this case, and no putative class members were contacted via class notice or private notice.

Plaintiffs’ counsel has not received any inquiries about this case from putative class members.



                                                    3
As such, it does not appear that any putative class members are relying on this action to pursue

claims against Defendant, nor is it necessary to provide the putative class with any notice

regarding this dismissal. However, Plaintiffs’ counsel will inform any putative class member

who might contact counsel about this case about its dismissal.

                                         STIPULATION

       Accordingly, the Parties jointly request that:

            • the Court set a telephonic conference to further advise the Court of the terms of

                the parties’ settlement and that, following the conference, the Court enter the

                proposed Order by which:

            • the Court dismisses this Action with prejudice as to Plaintiffs’ individual claims

                set forth in the Action, including Plaintiffs’ individual claims for civil penalties

                under PAGA;

            • the Court dismisses this Action without prejudice as to the putative class claims

                and the representative PAGA claim as it relates to any allegedly aggrieved

                individual other than Plaintiffs; and

            • the Court orders that each party is to bear his/its own costs and attorneys’ fees to

                achieve the dismissal.

       IT IS SO STIPULATED.




                                                  4
Dated: December 7, 2018                             LICHTEN & LISS-RIORDAN, P.C.



                                                    By:./s/ Shannon Liss-Riordan
                                                       Shannon Liss-Riordan
                                                       Attorneys for Plaintiffs
                                                       RAEF LAWSON and JOSHUA ALBERT


                                                    BAKER & MCKENZIE LLP



                                                    By:/s/ Michael E. Brewer
                                                       Michael E. Brewer
                                                       Attorneys for Defendant
                                                       DELIV, INC.

                                        ATTESTATION

       Pursuant to Civil L.R. 5-1(i)(3), I, Shannon Liss-Riordan, hereby attest that concurrence

in the filing of this document has been obtained from each of the other signatories.

Dated: December 7, 2018                             By: /s/ Shannon Liss-Riordan




                                                5
                                     [PROPOSED] ORDER
         Upon review of the foregoing stipulation entered into by and between the parties in the

above-referenced action, and good cause appearing therefor, IT IS HEREBY ORDERED that the

foregoing stipulation is hereby approved. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules

of Civil Procedure, the Court hereby dismisses with prejudice Plaintiffs’ individual claims,

including Plaintiffs’ claims for civil penalties under PAGA, and dismisses without prejudice the

putative class claims and the representative PAGA claim as it relates to any allegedly aggrieved

individual other than Plaintiffs.                                         ISTRIC
                                                                     TES D      TC
                                                                   TA




                                                                                                   O
                                                              S
Dated:




                                                                                                    U
                                                             ED
             December 19, 2018




                                                                                                     RT
                                                                     NTEDChhabria


                                                         UNIT
                                                                GRAVince
                                                           Honorable




                                                                                                            R NIA
                                                       UNITED STATES DISTRICT JUDGE
                                                                                              habr ia
                                                         NO
                                                                                    ince Ch
                                                                       J u d ge V




                                                                                                            FO
                                                          RT




                                                                                                        LI
                                                                  ER
                                                             H




                                                                                                    A
                                                                       N                                C
                                                                                         F
                                                                           D IS T IC T O
                                                                                 R




                                                 6
